                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

PHILLIP ELMORE,

                      Petitioner,               :   Case No. 1:07-cv-776

       - vs -                                       Chief Judge Edmund A. Sargus, Jr.
                                                    Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,

                                                :
                      Respondent.


    DECISION AND ORDER DENYING MOTION TO TRANSPORT


       This capital habeas corpus case is before the Court on Petitioner’s Motion to Transport

(ECF No. 169).     An unredacted version of this Motion was provided to the Court and

Respondent’s counsel in conjunction with Petitioner’s Motion to File Document Under Seal

(ECF No. 165). The Warden responded to the merits as well as the request to seal (ECF No.

166) and Petitioner filed a brief Reply (ECF No. 167). On the Court’s Order (ECF No. 170),

Petitioner has filed a Supplemental Brief in support (ECF No. 171).

       The Motion to Transport is in support of an order from Douglas Scharre, M.D., who is a

Professor of Clinical Neurology and Psychiatry at The Ohio State University. Dr. Scharre is

“under contract with the Office of the Federal Public Defender to assist in evaluating Mr.

Elmore’s brain injury, as it relates to the constitutional claim that trial counsel ineffectively

failed to conduct such neuroimaging as well as Respondent’s argument that such claim is

procedurally defaulted.” (Supp. Brief, ECF No. 171, PageID 13064). Dr. Scharre’s curriculum

                                               1
vitae is attached to the Supplemental Brief (ECF No. 171-1, PageID 13075-129); as are his

orders for the proposed testing (ECF No. 171-2, PageID 13130-33). Dr. Scharre is apparently

being compensated directly by the Public Defender; his retention was not subject to prior

approval by the Court as would have been the case if his counsel were appointed under 18 U.S.C.

§ 3599.




Jurisdiction




         As authority for the requested order, Petitioner initially relied on Nields v. Bradshaw,

Case No. 1:03-cv-019, 2010 U.S. Dist. LEXIS 8099 (S.D. Ohio Jan. 11, 2010) (Merz, Mag. J.).

In its Order for Additional Briefing, the Court noted that its decision in “Nields has been

expressly repudiated by the Sixth Circuit in Baze v. Parker, 632 F.3d 338, 344-45 (6th Cir.

2011)” and requested argument on this point.                    (ECF No. 170, PageID 13062). Petitioner

distinguishes Baze on the ground that it and Nields both involved information gathering in

support of state clemency proceedings, whereas the request here is pre-judgment and in support

of claims made in this habeas case (Supp. Brief, ECF No. 171, PageID 13071)1.

         Baze had sought an order for unfettered access to certain prison personnel. The district

court held it lacked jurisdiction to grant that relief under both 18 U.S.C. 3599(f) and the All

Writs Act, 28 U.S.C. § 1651. Baze v. Parker, 711 F. Supp. 2d 774, 781 (E.D. Ky. 2010)


1
  As additional authority, Petitioner’s counsel relies on three cases from the U.S. Dist. Court for the Western District
of Tennessee where he asserts that “under nearly identical circumstances [he] has secured transport orders to a local
university. . .” (Motion, ECF No. 169, PageID 13009. Copies of the results were attached. However, this Court
could not consider the rationale relied upon by the judges in those cases because, as counsel reported, the orders to
transport are sealed (Supp. Brief, ECF No. 171, PageID 13072).

                                                           2
(Thapar, J.). The Sixth Circuit affirmed, finding that the jurisdiction conferred by § 3599(f) did

not imply that it was proper to use the All Writs Act to make appointments under § 3599(f)

effective. Baze, 632 F.3d at 346.

       The Baze Court properly reminds us that we have only the jurisdiction granted by

Congress and expansion of that jurisdiction is not to be lightly inferred, especially when its

exercise implicates federalism questions and particularly with criminal cases. The transport

order sought here would require the Warden to move a death-sentenced inmate from prison to a

hospital for testing and thus would be a more direct interference with state custody than allowing

interviewers into a prison.

       Nevertheless, the Court concludes it has jurisdiction to issue the order under the All Writs

Act. We have undoubted subject matter jurisdiction under 28 U.S.C. § 2241 over Elmore’s

Petition for writ of habeas corpus ad subjiciendum. Ancillary to that jurisdiction, we have, for

example, general subpoena power for documentary evidence. If we had a need for Elmore’s

testimony at an evidentiary hearing, we would issue a writ of habeas corpus ad testificandum.

Before the decision in Cullen v. Pinholster, 563 U.S. 170 (2011), this Court often held

evidentiary hearings in capital habeas cases, issuing the writ ad testificandum to obtain a

petitioner’s attendance, and was never challenged in doing so.

       The current request is analogous. It is not Elmore’s testimonial evidence that is sought,

but rather physical evidence in the form of scans of his brain, scans which cannot be obtained

without bringing him to the place where the testing is to be conducted. Use of the writ ad

testificandum as requested would be ancillary to the Court’s undoubted jurisdiction to adjudicate

the underlying Petition. The Court has jurisdiction to issue that ancillary writ; the question is

whether it should do so for the purposes for which the writ is sought.

                                                3
The Evidence Sought



           Petitioner seeks to submit himself to brain scan imaging to obtain evidence “as it relates

to the constitutional claim that trial counsel ineffectively failed to conduct such neuroimaging as

well as Respondent’s argument that such claim is procedurally defaulted.” (ECF No. 171,

PageID 13064). The relevant claim is Claim X.D2 in Petitioner’s Corrected Third Amended

Petition for Writ of Habeas Corpus (the “Petition,” ECF No. 143). That claim reads:

                    D. Failure to obtain a PET scan of Elmore’s brain.

                    286) It is a bedrock principle of capital jurisprudence that an
                    accused in a capital case is entitled to the assistance of experts. Ake
                    v. Oklahoma, 470 U.S. 68 (1985); State v. Mason, 82 Ohio St. 3d
                    144 (1998), syllabus; State v. Jenkins, 15 Ohio St. 3d 164 (1984),
                    syl. para. 4; Ohio Rev. Code § 2929.024; C. P. Sup. R. 20 § IV(D).

                    287) Elmore’s counsel failed to obtain the funds for, and secure the
                    administration of, a positron emission tomography scan (PET scan)
                    of Elmore’s brain to adequately prepare the defense case at
                    Elmore’s trial. As a result, counsel’s performance “fell below an
                    objective standard of reasonableness.” Strickland, 466 U.S. 668;
                    Ake, 470 U.S. 68, and Elmore was prejudiced.

                    288) At the penalty phase of Elmore’s trial, defense counsel
                    presented the testimony of Dr. Jeff Smalldon. Dr. Smalldon is a
                    psychologist with a subspecialty in neuropsychology. (Trial
                    Transcript, ECF No. 138-3, PageID 6680). Dr. Smalldon testified
                    at length about his credentials and indicated that he was a board
                    certified forensic psychologist. (Id., PageID 6676-6684). The state
                    stipulated to his qualifications as an expert. (Id., PageID 6684). Dr.
                    Smalldon testified that Elmore suffered a brain injury that caused
                    him mild brain impairment. (Id., PageID 6725-26, 6744). Dr.
                    Smalldon also testified that mild brain injuries, such as Elmore’s
                    “can often result in clinically significant impairments.” (Id.,
                    PageID 6726). As a neuropsychologist, Dr. Smalldon is qualified
                    to make such a determination. Such testimony was appropriate
                    and is admissible to prove the mitigating factor of a mental defect

2
    Labeled “Ten D” in the Petition.

                                                      4
pursuant to O.R.C. § 2929.04 (B) (3) or (B) (7). Further, the state
did not present expert testimony to refute Dr. Smalldon’s findings
as to Elmore’s brain impairment.

289) However, on cross-examination the state assailed Dr.
Smalldon for not being a “medical doctor” and being unqualified
“to diagnose medical conditions” (Trial Transcript, ECF No. 138-
3, PageID 6744); because “no laboratory tests were performed on
Mr. Elmore” and because Dr. Smalldon did not “consult with a
medical doctor” (Id., PageID 6745); because Dr. Smalldon is “not
a medical doctor and you cannot diagnose brain injuries as a
medical doctor, can you?” (Id., PageID 6752); that Dr. Smalldon
did not obtain a CAT scan of Elmore’s brain (Id.); the prosecutor
questioned Dr. Smalldon why an MRI was not done and inquired,
“But the fact is an MRI brain scan, they can do nuclear medicine
scans of brains now, can’t they?” (Id., PageID 6753); and finally
the prosecutor questioned Dr. Smalldon “And EKGs, all that sort
of thing, can, in some instances, reveal the presence of a brain
injury?” to which Smalldon answered, “Yes.”7 (Id.) In closing
argument, the prosecutor told the jury regarding Dr. Smalldon,
“Nonetheless, he goes on and gets his degree in psychology and,
folks, he’s not medical doctor. He’s not able to diagnose a brain
injury.” (Id., PageID 6803).

290) The prosecutor’s negative cross-examination questions
amounted—in effect—to the prosecutor testifying about perceived
deficiencies in Dr. Smalldon’s evaluation protocol. None of
Elmore’s     jurors    had      training     or    experience with
neuropsychological procedures. (Post-Conviction Ex. O, State’s
juror questionnaires, ECF No. 139-13, PageID 10263-10391). The
prosecutor’s comments would have had an impact on the
sentencing jury in terms of reducing or eliminating the weight and
effect the jury would give to the mitigating factor of Elmore’s
brain impairment. Defense counsel could have and should have
acted peremptorily to ensure that the prosecutor could not pursue
such attacks on the credibility of their sole witness.

291) At the time of Elmore’s trial, had his counsel acted
reasonably, counsel would have obtained an order from the Court
for funds for a PET scan of Elmore’s brain. There are physical
manifestations—scarring—to Elmore’s face that illustrate that he
suffered trauma to his head. (Post-Conviction Ex. PP, medical
records, ECF No. 139-14, PageID 10569). PET scans are most
useful for the assessment of traumatic brain injury and are regarded
as a reliable, empirically valid measure of brain injury. PET scan
procedures had long been accepted at the time of Elmore’s capital

                                 5
              trial. For example, over 45 articles on functional brain imaging
              studies of head trauma were published from 1988 to 1998 alone.
              Traumatic brain injury can be visualized with PET imaging and is
              characterized by abnormalities such as decreased metabolism in
              the frontal or temporal lobes relative to other brain regions.
              Crossed cerebellar diaschsis is seen in many patients with focal
              cortical injuries. These abnormalities are correlated with
              neuropsychological deficits. Functional brain imaging studies are
              more sensitive for the detection of abnormalities than MRI or CT
              scan. (Post-Conviction Ex. QQ, Quantitative PET Findings
              treatise, ECF No. 139-14, PageID 10571). The use of a PET scan
              evaluation would have complemented Dr. Smalldon’s
              neuropsychological findings and obviated the prosecutor’s attacks.
              Further, Elmore could have undergone the PET scan procedure at
              the Ohio State University Medical Center in Columbus, Ohio,
              where a specific PET scan department is in operation. Given the
              close proximity of this facility to the Licking County Jail, the PET
              scan could have easily been accomplished.

              292) Once again, defense counsel did not pursue a viable issue,
              choosing to rely on whether the expert in the case raised the issue
              or pointing the finger at each other as to whose responsibility it
              was to pursue it. (Federal Discovery Depositions, Crates
              Deposition, ECF No. 132-6, PageID 4762, 4812; Rigg Deposition,
              ECF No. 132-3, PageID 4620, 4631; Sanderson Deposition, ECF
              No. 132-2, PageID 4521, 4539; Smalldon Deposition, ECF No.
              132-8, PageID 4840).

              293) The right to effective assistance of counsel is violated when
              counsel’s performance falls below an objective standard of
              reasonableness and the client is prejudiced by counsel’s breach of
              duty. Strickland, 466 U.S. at 696. Only after a full investigation
              can counsel make an informed, tactical decision about which
              information would be helpful in a client’s case. Glenn v. Tate, 71
              F.3d 1204 (6th Cir. 1995); State v. Johnson, 24 Ohio St.3d 87
              (1986). The failure of Elmore’s trial counsel to investigate, prepare
              and present evidence of Elmore’s brain impairment through the use
              of a PET scan was unreasonable and prejudiced Elmore. Counsels’
              omissions violated Elmore’s rights as guaranteed by the Sixth and
              Fourteenth Amendments to the United States Constitution.

(ECF No. 143, PageID 12230-35.) The murder of Pamela Annarino, of which Elmore was

convicted, occurred on June 1, 2002. Id. at PageID 12111-12. Assuming arguendo that a PET

scan completed before trial the next year would have shown whatever brain deficiencies Elmore

                                               6
now claims would have mitigated the penalty, and further assuming that a PET scan completed

now would show the same deficiencies, the PET scan ordered by Dr. Scharre would be relevant

to claim Ten D.

        On the other hand, the order for an MRI does not appear to be relevant to claim Ten D.

The trial prosecutor cross-examined Dr. Jeffrey Smalldon about why an MRI was not done, but

there is no averment in Claim Ten D that the failure to do so constituted ineffective assistance of

trial counsel.

        Elmore also wishes the obtain the evidence to “overcome defaults.” Whatever evidence

the proposed neuroimaging would create was obviously not previously available to Elmore.

Petitioner asserts that “any evidence developed by Mr. Elmore now would overcome any alleged

default of such evidence/claims in earlier state proceedings. Given his lack of funding in state

court and the inadequacy of the state court post-conviction process, he has ‘cause’ for any failure

to develop such facts earlier.” (Motion, ECF No. 169, PageID 13008).

        In the Supplemental Return of Writ, Respondent asserts Claim Ten D is procedurally

defaulted (ECF No. 144, PageID 12400) and refers the Court to Elmore’s Post-Conviction Claim

7. In denying that claim in post-conviction, the Fifth District Court of Appeals wrote:

                 {¶ 99} Seventh Claim for Relief

                 {¶ 100} In his Seventh Claim for Relief appellant contends that he
                 was denied effective assistance of trial counsel because trial
                 counsel failed to obtain the funds for, and secure the administration
                 of a positron emission tomography scan (PET scan) of appellant’s
                 brain to assess the traumatic brain injury he suffered at the age of
                 sixteen. We disagree.

                 {¶ 101} Appellant argues that his expert Dr. Jeffrey Smalldon
                 testified at trial concerning appellant's brain injury. (8T. at 1267-
                 1268; 1286). Dr. Smalldon testified that a mild brain injury such as
                 appellant's “can often result in clinically significant impairments”.
                 (Id. at 1268). However, appellant argues that on cross-examination

                                                  7
the state assailed Dr. Smalldon for not being a medical doctor and
being unqualified to diagnose medical conditions. (Id. At 1286).
The state argued that Dr. Smalldon did not consult with a medical
doctor, did not obtain a CAT scan and EKG or an MRI. (Id. at
1294 -95). Appellant argues that this negative cross-examination
would have been negated had trial counsel obtained the funds for
the administration of a PET scan.

{¶102} The evidence submitted outside the trial court record
consists of non-certified medical records of appellant’s injury from
October, 1983, articles concerning the usefulness of PET scans in
detecting brain injuries and the juror questionnaires. (Exhibits O,
PP, QQ). The evidence submitted, as previously noted in relation
to appellant’s Fifth Claim for Relief, supra, are not admissible for
the truth of the matters contained therein. Hallworth v. Republic
Steel Corp. supra, 153 Ohio St. 349, 354, 91 N.E.2d 690, 693.

{¶ 103} Assuming arguendo the articles are admissible they do
nothing to advance appellant’s claim. Appellant does not present
evidence outside the record that was unavailable to him at the time
of trial. “Under the doctrine of res judicata, a final judgment of
conviction bars a convicted defendant who was represented by
counsel from raising and litigating in any proceeding [,] except an
appeal from that judgment, any defense or any claimed lack of due
process that was raised or could have been raised by the defendant
at the trial [that] resulted in that judgment of conviction or on an
appeal from that judgment.” (Emphasis sic.) State v. Perry (1967),
10 Ohio St.2d 175, 39 O.O.2d 189, 226 N.E.2d 104, paragraph
nine of the syllabus.

{¶ 104} The testimony of Dr. Smalldon is part of the trial court
record. The cross-examination and closing argument, to which the
appellant objects, are also part of the trial court record.
Accordingly, this argument can be raised in appellant’s direct
appeal to the Ohio Supreme Court.

{¶ 105} Appellant's Seventh Claim for Relief presents a matter that
can fairly be determined without resort to evidence dehors the
record. The petition, the supporting affidavits, the documentary
evidence, the files, and the records do not demonstrate that
appellant set forth sufficient operative facts to establish substantive
grounds for relief. Calhoun, 86 Ohio St.3d at paragraph two of the
syllabus; see R.C. 2953.21(C)
.




                                  8
                     {¶ 106} As appellant is able to raise and fully litigate this issue on
                     direct appeal, this court concludes that the trial court did not err in
                     finding that the issue was barred by res judicata.

                     {¶ 107} Appellant’s Seventh Claim for Relief is overruled.

State v. Elmore, 5th Dist. Licking No. 2005-CA-32, 2005-Ohio-5940 (Nov. 3, 2005).

            This appears to be a straightforward application of Ohio criminal res judicata doctrine as

initially set forth in State v. Perry, supra. The procedural default defense is not before the Court

for adjudication at this point in time, but suffice it to say that the Sixth Circuit has repeatedly

found Ohio’s criminal res judicata doctrine to be an adequate and independent state ground of

decision. Durr v. Mitchell, 487 F.3d 423, 432 (6th Cir. 2007); Buell v. Mitchell, 274 F.3d 337 (6th

Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th Cir. 2001); Byrd v. Collins, 209 F.3d 486,

521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-61 (6th Cir. 1994) (citation omitted); Van

Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio 2001) (Smith, J.).

            The procedural default relied on by the Fifth District is thus Elmore’s failure to present

the PET scan omission on direct appeal. Petitioner has offered no explanation to this Court of

how PET scan images taken now would overcome that procedural default.

            Elmore asserts that “[d]uring his state post-conviction proceedings, because of his

indigence, Mr. Elmore sought funding for a PET scan, but that funding was denied.” (Supp.

Brief, ECF No. 171, PageID 13065)3. This is claimed to excuse his failure to develop this

evidence in the state courts. But if it was error for the state court to fail to fund the test, it does

not appear Petitioner appealed that denial; the only place a PET scan is mentioned in the Fifth

District’s decision is in the Seventh Ground for Relief. Any error in the state trial court’s failure

to fund is procedurally defaulted by counsel’s failure to appeal the denial.

            In the Order for Additional Briefing, Petitioner was requested to supplement his Reply

3
    Petitioner gives no record reference for this request or the trial court’s denial of it.

                                                                9
“with an explanation of why he believes [Cullen v.] Pinholster does not apply.” (Order, ECF

No. 170, PageID 13062). Petitioner begins (Supp. Brief, ECF No. 171, PageID 10366), by citing

Johnson v. Bobby, 2018 U.S. Dist. LEXIS 44709 (S.D. Ohio Mar. 19, 2018), in which Chief

Judge Sargus wrote

               [T]here are circumstances under which a federal habeas court's
               consideration of new evidence does not contravene Pinholster.
               Such circumstances include if the Court determines from the
               existing record that the state courts' decision was unreasonable
               under § 2254(d); if a claim was not adjudicated on the merits but is
               otherwise properly before the Court for habeas review; or if the
               Court is considering whether to excuse a procedural default.

Id. at *23. The Chief Judge went on to deny the discovery sought in that capital case because the

discovery was not targeted at any of those situations. Id.

       Petitioner also cites the undersigned’s prior decision in this case that “Pinholster does not

preclude a federal court from considering new evidence when determining whether a procedural

default should be excused.” (Supp. Brief, ECF No. 171, PageID 13066, citing Decision and

Order, ECF No. 137, PageID 5008; Caudill v. Conover, 871 F. Supp. 2d 639, 649 (E.D. Ky.

2012). While the Court continues to believe that statement of the law is correct, it is still

incumbent on a habeas petitioner to show that the evidence he wishes to admit to excuse a

procedural default would be relevant to the proposed excuse. Petitioner has not demonstrated

how the new PET scan would do that.

       Petitioner argues that Martinez v. Ryan, 566 U.S. 1 (2012), “would allow consideration of

new evidence, where Elmore’s current claim was not fully or properly presented to the state

courts during initial post-conviction proceedings.” (Supp. Brief, ECF No. 171, PageID 13067).

Martinez and Trevino v. Thaler, 569 U.S. 413 (2013), create an equitable exception to the

procedural default doctrine as it applies to substantial claims of ineffective assistance of trial



                                                10
counsel when a defendant’s failure to present a claim in post-conviction is caused by post-

conviction counsel’s deficiencies in representation which rise to the level of ineffective

assistance of trial counsel per the standard in Strickland, supra. The United States Court of

Appeals for the Sixth Circuit has continually declined to decide if Martinez and Trevino apply to

the Ohio system of litigating ineffective assistance of trial counsel claims. See, e.g., Moore v.

Mitchell, 848 F.3d 774, 775 (6th Cir. 2017). But even if Martinez were found to apply in Ohio

cases, it would not assist Elmore. The Fifth District found his claim of ineffective assistance of

trial counsel to be barred not because of a failure of post-conviction counsel, but because of

failure to raise the issue on direct appeal when it could have been. Elmore, 2005-Ohio-5940, at ¶

106.   Martinez does not apply to excuse default in presenting an ineffective assistance of

appellate counsel claim. Davila v. Davis, 582 U.S. ___, 137 S. Ct. 2058(2017).

       Petitioner argues that the new neuroimaging evidence could be presented to the state

courts in a second petition for post-conviction relief under Ohio Revised Code § 2953.23, thus

overcoming the Pinholster problem. He does not suggest how this would overcome his

procedural default of the failure to fund neuroimaging claim by not raising it as an assignment of

error on appeal from the post-conviction decision.



Conclusion



       Based on the foregoing analysis, the Motion to Transport is DENIED.



March 6, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge

                                               11
